

113 S1518 IS: Improving Outcomes for Youth At Risk for Sex Trafficking Act of 2013
U.S. Senate
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1518IN THE SENATE OF THE UNITED STATESSeptember 18, 2013Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLImproving outcomes for youth at risk for sex trafficking, and other purposes.1.Short
			 title; table of contents(a)Short
			 titleThis Act may be cited
			 as the Improving Outcomes for Youth At
			 Risk for Sex Trafficking Act of 2013.(b)Table of
			 contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of
				contents.Sec. 2. Findings.TITLE I—Addressing the risks that make youth vulnerable to sex
				trafficking and other negative outcomesSec. 101. Identifying and screening youth at risk of sex
				trafficking.Sec. 102. Supporting normalcy for children in foster
				care.Sec. 103. Improvements to another planned permanent living
				arrangement as a permanency option.Sec. 104. Restrictions on and improvements to placement in
				child care institutions or other settings that are not a foster family
				home.Sec. 105. Redirecting funds for block grants to States for
				social services to improve child welfare and address issues of domestic sex
				trafficking.Sec. 106. Nonapplication of cost allocation requirements for
				State expenditures related to identifying and screening youth at risk of sex
				trafficking and other negative outcomes and supporting normalcy.Sec. 107. Information on children in foster care placed in
				child care institutions or other settings that are not a foster family home in
				annual reports using AFCARS data; consultation.TITLE II—Empowering older youth vulnerable to domestic sex
				trafficking and other negative outcomesSec. 201. Empowering foster youth age 14 and older in the
				development of their own case plan and transition planning for a successful
				adulthood.Sec. 202. Ensuring foster youth have a birth certificate,
				social security card, and a bank account.Sec. 203. Education improvements for older youth.Sec. 204. Increased funding for housing assistance for victims
				of sex trafficking and other youth and additional changes to support successful
				transitions to adulthood through the John H. Chafee Foster Care
				Program.Sec. 205. Authority for monthly caseworker visits to occur
				electronically for foster youth age 18 or older.TITLE III—MiscellaneousSec. 301. Pilot program to support placement stability for
				children in therapeutic foster care.Sec. 302. Presidential award for excellence in the field of
				child welfare.Sec. 303. Determination of budgetary effects.Sec. 304. Extension of effective date for State law
				amendment.2.FindingsCongress makes the following
			 findings:(1)Recent reports on sex trafficking estimate
			 that hundreds of thousands of children and youth are at risk for domestic sex
			 trafficking.(2)The risk is
			 compounded every year for the up to 30,000 young people who are
			 emancipated from foster care.(3)The current child
			 welfare system does not effectively identify, prevent, or intervene when a
			 child or youth presents as trafficked or at risk for trafficking.(4)Within the
			 current foster care system, many young adults are housed in congregate care
			 facilities or group homes, which often are targeted by traffickers.(5)Within the
			 current foster care system, children and youth are routinely denied the
			 opportunity to participate in normal, age or developmentally appropriate
			 activities such as joining 4–H and other clubs, participating in school plays,
			 playing sports, going to camp, and visiting a friend.(6)A lack of
			 normalcy and barriers to participation in age or developmentally appropriate
			 activities, which are endemic features of the current child welfare system,
			 contribute to increased vulnerability for trafficking, homelessness, and other
			 negative outcomes for children and youth in foster care.(7)The latest
			 research in adolescent brain development indicates that young people learn
			 through experience and through trial and error and as part of healthy brain
			 development young people need to take on increasing levels of decisionmaking
			 through their teenage years.(8)In order to
			 combat domestic sex trafficking and to improve outcomes for children and youth
			 in foster care, systemic changes need to be made to the current child welfare
			 system that focus on—(A)the reduction of
			 youth in congregate care facilities and group homes;(B)greater youth
			 interaction with case planning while in foster care;(C)improved policies
			 and procedures that encourage age or developmentally appropriate activities for
			 children in foster care and permit more opportunities for such children to make
			 meaningful and permanent connects with caring adults; and(D)with regard to
			 domestic sex trafficking, improved identification, prevention, and intervention
			 by the child welfare agency in collaboration with the courts, local law
			 enforcement agencies, and other social service providers.IAddressing the
			 risks that make youth vulnerable to sex trafficking and other negative
			 outcomes101.Identifying
			 and screening youth at risk of sex traffickingSection 471(a)(9) of the Social Security Act
			 (42 U.S.C. 671(a)(9)) is amended—(1)in subparagraph
			 (A), by striking and;(2)in subparagraph
			 (B), by inserting and after the semicolon; and(3)by adding at the
			 end the following:(C)not later than—(i)January 1, 2015, demonstrate to the
				Secretary that it has developed, in consultation with the child protective
				services agency for the State, policies and procedures for identifying and
				screening, and to determine appropriate State action and services, any child
				who the State has reasonable cause to believe is a victim of sex trafficking
				(as defined in section 103(10) of the Trafficking Victims Protection Act of
				2000 (22 U.S.C. 7102(10))) or a severe form of trafficking in persons described
				in paragraph (9)(A) of that Act (22 U.S.C. 7102(9)(A)) or is at risk of being a
				victim of either kind of trafficking (including at the option of the State, any
				individual who has not attained age 26 without regard to whether that
				individual is or was in foster care under the responsibility of the State);
				and(ii)January 1, 2016, demonstrate to the
				Secretary that it is implementing, in consultation with the child protective
				services agency for the State, the policies and procedures developed under
				clause
				(i)..102.Supporting
			 normalcy for children in foster care(a)Reasonable and
			 prudent parent standard(1)Definitions
			 relating to the standardSection 475 of the Social Security Act
			 (42 U.S.C. 675) is amended by adding at the end the following:(9)(A)The term
				reasonable and prudent parent standard means the standard
				characterized by careful and sensible parental decisions that maintain a
				child's health, safety, and best interests while at the same time encouraging
				the child's emotional and developmental growth, that a caregiver shall use when
				determining whether to allow a child in foster care under the responsibility of
				the State to participate in extracurricular, enrichment, and social
				activities.(B)For purposes of subparagraph (A), the
				term caregiver means a foster parent with whom a child in foster
				care has been placed or a designated official for a child care institution in
				which a child in foster care has been placed.(10)(A)The term age or
				developmentally appropriate means activities or items that are generally
				accepted as suitable for children of the same chronological age or level of
				maturity or that are determined to be developmentally appropriate for a child,
				based on the development of cognitive, emotional, physical, and behavioral
				capacities that are typical for an age or age group.(B)In the case of a specific child, the
				term means activities or items that are suitable for that child based on the
				developmental stages attained by the child with respect to the child's
				cognitive, emotional, physical, and behavioral
				capacities..(2)State plan
			 amendmentSection 471(a)(24) of the Social Security Act (42
			 U.S.C. 671(a)(24)) is amended—(A)by striking
			 include a and inserting (A) includes a;(B)by striking
			 and that such preparation and inserting that such
			 preparation;(C)by inserting
			 , and that such preparation shall include knowledge and skills relating
			 to the reasonable and prudent parent standard for the child's participation in
			 age or developmentally appropriate activities, including knowledge and skills
			 relating to the developmental stages of a child's cognitive, emotional,
			 physical, and behavioral capacities, and knowledge and skills relating to
			 applying the standard to decisions such as whether to allow the child to engage
			 in social, extracurricular, and enrichment activities, including sports, field
			 trips, and overnight activities lasting one or more days, and to decisions
			 involving the signing of permission slips and arranging of transportation for
			 the child to and from social, extracurricular, and enrichment
			 activities before the semicolon.(b)Normalcy for
			 children in child care institutionsParagraph (10) of section
			 471(a) of the Social Security Act (42 U.S.C. 671(a)) is amended to read as
			 follows:(10)provides—(A)for the establishment or designation of a
				State authority or authorities that shall be responsible for establishing and
				maintaining standards for foster family homes and child care institutions which
				are reasonably in accord with recommended standards of national organizations
				concerned with standards for such institutions or homes, including standards
				related to admission policies, safety, sanitation, and protection of civil
				rights, and which shall permit use of the reasonable and prudent parenting
				standard;(B)that the standards so established under
				subparagraph (A) shall be applied by the State to any foster family home or
				child care institution receiving funds under this part or part B of this title
				and shall require, as a condition of any contract entered into by the State
				agency and a child care institution, the presence on-site of at least 1
				official who, with respect to any child placed at the child care institution,
				is designated to be the caregiver who is authorized to apply the reasonable and
				prudent parent standard to decisions involving the child's access to age or
				developmentally appropriate items and participation in age or developmentally
				appropriate activities, and who is provided with training in how to use and
				apply the reasonable and prudent parent standard in the same manner as
				prospective foster parents are provided such training under paragraph
				(24);(C)that the standards so established under
				subparagraph (A) include policies and procedures to safeguard foster parents
				and private entities under contract by the State against frivolous lawsuits
				involving the application of the reasonable and prudent parent standard;
				and(D)that a waiver of any standards so
				established under subparagraph (A) may be made only on a case-by-case basis for
				nonsafety standards (as determined by the State) in relative foster family
				homes for specific children in
				care;.(c)Effective
			 datesThe amendments made by this section shall take effect on
			 the date that is 1 year after the date of enactment of this Act, without regard
			 to whether regulations have been promulgated by that date to implement the
			 amendments made by this section.103.Improvements
			 to another planned permanent living arrangement as a permanency option(a)Elimination of
			 the option for children under age 16(1)In
			 generalSection 475(5)(C) of the Social Security Act (42 U.S.C.
			 675(5)(C)) is amended by inserting only in the case of a child who has
			 attained age 16 before (in cases where the State agency has
			 documented.(2)Conforming
			 amendmentSection 422(b)(8)(A)(iii)(II) of such Act (42 U.S.C.
			 622(b)(8)(A)(iii)(II)) is amended by inserting , subject to the
			 requirements of paragraphs (5)(C) and (10) of section 475 after
			 arrangement.(b)Additional
			 requirements(1)In
			 generalPart E of title IV of the Social Security Act (42 U.S.C.
			 670 et seq.) is amended by inserting after section 475 the following new
			 section:475A.Additional case plan and case review system
		  requirements(a)Requirements for
				another planned permanent living arrangementIn the case of any
				child for whom another planned permanent living arrangement is the permanency
				plan for the child, the following requirements shall apply for purposes of
				approving the case plan for the child and the case system review procedure for
				the child:(1)Documentation
				of intensive, ongoing, unsuccessful efforts for family
				placementAt each permanency hearing held with respect to the
				child, the State agency documents the intensive, ongoing, and, as of the date
				of the hearing, unsuccessful efforts made by the State agency to return the
				child home or secure a placement for the child with a fit and willing relative,
				a legal guardian, or an adoptive parent, including through efforts that utilize
				search technology to find biological family members for children in the child
				welfare system.(2)Redetermination
				of appropriateness of placement at each permanency hearingAt
				each permanency hearing held with respect to the child, the court or
				administrative body appointed or approved by the court conducting the hearing
				on the permanency plan for the child shall do the following:(A)Ask the child if
				the child wants to be adopted.(B)Make a judicial
				determination of a compelling reason with respect to each of the following
				options for why it continues to not be in the best interests of the child
				to—(i)return
				home;(ii)be placed for
				adoption;(iii)be placed with
				a legal guardian; or(iv)be placed with a
				fit and willing relative.(C)Make a new
				determination that another planned permanent living arrangement is the
				appropriate permanency plan for this child and submit findings as to why, as of
				the date of the hearing, another planned permanent living arrangement is the
				best permanency plan for the child.(D)Identify the
				barriers to permanency plans other than another planned permanent living
				arrangement for the child.(E)Require the State
				agency to document at the next permanency hearing held with respect to the
				child the intensive, ongoing, efforts made by the State agency to address such
				barriers and allow a different permanency plan for the child.(3)Demonstration
				of support for engaging in age or developmentally appropriate activities and
				social eventsThe State agency shall appear before the court or
				administrative body appointed or approved by the court and demonstrate, not
				less frequently than every 6 months while the child is placed in another
				planned permanent living arrangement—(A)the steps the
				State agency is taking, including with respect to reducing barriers such as
				paper work or other documentation, to ensure the child has regular, ongoing
				opportunities to engage in age or developmentally appropriate activities,
				including social events; and(B)that an
				individual, other than a caseworker, is the caregiver for the child for
				purposes of the reasonable and prudent parent standard, including with respect
				to authority for signing permission slips and giving informal permission for
				the child to participate in age or developmentally appropriate activities,
				including social
				events..(2)Conforming
			 amendments(A)State plan
			 requirements(i)Part
			 BSection 422(b)(8)(A)(ii) of the Social Security Act (42 U.S.C.
			 622(b)(8)(A)(ii)) is amended by inserting and in accordance with the
			 requirements of section 475A after section
			 475(5).(ii)Part
			 ESection 471(a)(16) of the Social Security Act (42 U.S.C.
			 671(a)(16)) is amended—(I)by inserting
			 and in accordance with the requirements of section 475A after
			 section 475(1); and(II)by striking
			 section 475(5)(B) and inserting section 475(5) and
			 475A.(B)DefinitionsSection
			 475 of the Social Security Act (42 U.S.C. 675) is amended—(i)in
			 paragraph (1), in the matter preceding subparagraph (A), by inserting
			 meets the requirements of section 475A and after written
			 document which; and(ii)in
			 paragraph (5)(C), as amended by section 102(a)(1) and subsection (a)(1), is
			 amended—(I)by inserting
			 , as of the date of the hearing, after compelling reason
			 for determining; and(II)by inserting
			 subject to the requirements of section 475A(a), after
			 another planned permanent living arrangement,.(c)Collected child
			 support directed to the youth(1)Foster youth in
			 another planned permanent living arrangementSection 457(e)(1) of the Social Security
			 Act (42 U.S.C. 657(e)(1)) is amended by inserting unless the permanency
			 plan for the child is another planned permanent living arrangement, in which
			 case the amounts collected (without any reimbursement to the Federal
			 Government) shall be deposited in an account established in the child's name at
			 an insured depository institution (as defined in section 3 of the Federal
			 Deposit Insurance Act (12 U.S.C. 1813)) or an insured credit union (as defined
			 in section 101 of the Federal Credit Union Act (12 U.S.C. 1752)) and used at the
			 discretion of the child (and, until the child attains age 18, in consultation
			 with the child's caregiver) for payment of fees or other costs attributable to
			 the child's participation in age or developmentally appropriate
			 activities before the semicolon.(2)Former foster
			 youth who have aged out of foster careSection 457 of the Social
			 Security Act (42 U.S.C. 657) is amended—(A)in subsection
			 (a), in the matter preceding paragraph (1), by striking (d) and
			 (e) and inserting (d), (e), and (f); and(B)by adding at the
			 end the following new subsection:(f)Youth age 18 or
				older in foster careNotwithstanding the preceding provisions of
				this section, amounts collected by a State as child support for months in any
				period on behalf of a child who is in foster care under the responsibility of
				the State on the date the child attains 18 years of age or such higher age as
				the State has elected under section 475(8)(B)(iii) shall be paid to the child
				(without any reimbursement to the Federal
				Government)..(d)Effective
			 dates(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect on the date that is 1 year after the date of
			 enactment of this Act.(2)Delay of child
			 support amendment permitted if state legislation requiredIn the
			 case of a State plan approved under section 454 of the Social Security Act
			 which requires State legislation (other than legislation appropriating funds)
			 in order for the plan to meet the additional requirements imposed by the
			 amendments made by subsection (c), the State plan shall not be regarded as
			 failing to comply with the additional requirements solely on the basis of the
			 failure of the plan to meet the additional requirements before the first day of
			 the first calendar quarter beginning after the close of the first regular
			 session of the State legislature that begins after the date of enactment of
			 this Act. For purposes of the previous sentence, in the case of a State that
			 has a 2-year legislative session, each year of such session shall be deemed to
			 be a separate regular session of the State legislature.104.Restrictions
			 on and improvements to placement in child care institutions or other settings
			 that are not a foster family home(a)Requirements
			 for placementSection
			 475(5)(A) of the Social Security Act (42 U.S.C. 675(5)(A)) is amended—(1)in clause (i), by
			 striking , and and inserting a semicolon;(2)in clause (ii),
			 by striking the comma at the end and inserting ; and; and(3)by adding at the
			 end the following:(iii)if the child is
				to be placed in a child care institution, an emergency group setting that is
				expected to last for more than 15 days, or any other setting that is not a
				foster family home, the State agency must appear before a court and verify
				that—(I)a family group
				decisionmaking meeting was held at which it was determined that such placement
				is in the best interests of the child; or(II)efforts have
				been made (by an individual experienced in using intensive search technology)
				to locate relatives or other potential guardians for the child but that those
				family-finding efforts, while ongoing, have thus far been unsuccessful in
				locating an alternative placement; and(iv)within 90 days
				of placement of the child in the child care institution or other setting that
				is not a foster family home, and every 90 days thereafter while the child
				remains in such setting, the State agency shall—(I)reconsider
				whether such placement continues to be in the best interests of the child and
				supports the ongoing development of the child; and(II)ensure that the
				child's case plan is updated to reflect the result of such
				reconsideration;.(b)Definition of
			 foster family homeSection 472(c) of the Social Security Act (42
			 U.S.C. 672(c)(1)) is amended—(1)by striking
			 For purposes of this part, and inserting Definitions.—For purposes of
			 this part:; and(2)by striking
			 (1) the term and all that follows through (2) the
			 term, and inserting the following:(1)Foster family
				home(A)In
				generalThe term foster family home means the home
				of an individual or family licensed or approved by the State in which it is
				situated as meeting the standards established for such licensing or approval,
				that provides 24-hour substitute care for children placed away from their
				parents or other caretakers, and that provides such care for—(i)not more than 3
				foster children who have not attained age 2;(ii)not more than 4
				foster children who have attained age 2 but have not attained age 5;(iii)not more than 4
				foster children who have attained age 5 but have not attained age 13;
				and(iv)not more than 4
				foster children who have attained age 13.(B)State
				flexibilityThe maximum number of children permitted under a
				clause of subparagraph (A) may be decreased by a State and only may be
				increased by a State for any one or more of the following reasons:(i)To allow siblings
				to remain together.(ii)To allow a child
				with an established, meaningful relationship with the family, such as a former
				foster child, to remain with the family.(iii)To allow a
				family to provide care to a child who has a severe emotional or physical
				disability.(2)Child care
				institutionThe
				term.(c)Reduction in
			 federal match for placement in a setting other than a foster family
			 homeSection 474 of the Social Security Act (42 U.S.C. 674) is
			 amended—(1)in subsection
			 (a)(1), by inserting subject to subsection (h) before an
			 amount equal to the Federal; and(2)by adding at the
			 end the following:(h)Reduced federal
				matching percentage for placement in a setting other than a foster family
				home(1)In
				generalNotwithstanding subsection (a) and any regulations
				promulgated under section 1123A(b)(3), no Federal payment shall be made under
				subsection (a)(1) for amounts expended during a quarter for foster care
				maintenance payments under section 472 for any child in a congregate care
				placement for—(A)in the case of a
				child who has not attained age 13, more than 15 consecutive or nonconsecutive
				days; and(B)in the case of a
				child who has attained age 13, more than 365 consecutive days or 548
				nonconsecutive days, whichever occurs first.(2)Determinations
				of age of children and length of placements(A)In
				generalThe Secretary shall make determinations relating to the
				age of children and length of congregate care placements on the basis of the
				most recent best data available.(B)Data
				collectionThe Secretary may require States to submit such
				information and data as necessary to carry out this subsection.(3)Definition of
				congregate care placement(A)In
				generalIn this subsection, the term congregate care
				placement means placement in a child care institution or any other
				setting that is not a foster family home.(B)ExceptionsSuch
				term does not include placement in any of the following:(i)A
				setting specializing in providing prenatal or post-partum supports for
				youth.(ii)A setting
				specializing in providing supports for parenting teens.(iii)In the case of
				a child who has attained 18 years of age, a supervised setting in which the
				child is living independently.(iv)In the case of a
				child with a severe physical disability, an institution specializing in
				treatment for children with such disabilities.(v)An emergency
				placement in a setting that is not a foster family home that does not exceed 15
				days..(d)Effective
			 dateThe amendments made by this section take effect on October
			 1, 2015.105.Redirecting
			 funds for block grants to States for social services to improve child welfare
			 and address issues of domestic sex trafficking(a)Repeal of block
			 grants to states for social servicesSections 2001 through 2004 and sections
			 2006 and 2007 of the Social Security Act (42 U.S.C. 1397–1397c,
			 1397e–1397f) are repealed.(b)Child welfare
			 services programs(1)Redirecting
			 fundingSection 425 of the Social Security Act (42 U.S.C. 625) is
			 amended—(A)in the section
			 heading, by inserting ; RESERVATION OF CERTAIN AMOUNTS
			 after APPROPRIATIONS;(B)by inserting
			 (a) before To;(C)by striking
			 2016. and inserting 2014, and $725,000,000 for each of
			 fiscal years 2015 through 2016.; and(D)by adding at the
			 end the following:(b)From the amounts
				specified in subsection (a) for a fiscal year (beginning with fiscal year
				2015), the Secretary shall reserve $400,000,000 for payments to States from
				allotments under section
				423(f)..(2)Required use of
			 redirected funding(A)PurposesSection
			 421 of the Social Security Act (42 U.S.C. 621) is amended—(i)in
			 paragraph (2), by inserting , including the domestic sex trafficking of
			 children after children;(ii)in
			 paragraph (4), by striking and after the semicolon;(iii)by
			 redesignating paragraph (5) as paragraph (6); and(iv)by
			 inserting after paragraph (4), the following:(5)providing funding
				to support implementation of the reasonable and prudent parent standard and the
				participation of children in foster care, adoptive, or kinship care families in
				age or developmentally appropriate activities;
				and.(B)Allotments to
			 statesSection 423 of the Social Security Act (42 U.S.C. 623) is
			 amended—(i)in
			 subsection (a), by striking The sum appropriated pursuant to section 425
			 for each fiscal year shall be allotted by the Secretary and inserting
			 From the amount described in section 425(a) for any fiscal year that
			 remains after applying section 425(b) for the fiscal year, the Secretary shall
			 make allotments to States; and(ii)by
			 adding at the end the following:(f)Additional
				State allotments for exploitation prevention and normalcy(1)Exploitation
				prevention and normalcy allotments(A)In
				generalBeginning with fiscal year 2015, in addition to any
				allotment for a State determined under subsection (a) for a fiscal year, the
				Secretary shall determine for each State for which an allotment is made under
				that subsection for the fiscal year, an additional allotment equal to the sum
				of—(i)the exploitation
				prevention amount determined for the State for the fiscal year under paragraph
				(2); and(ii)the normalcy
				support amount determined for the State for the fiscal year under paragraph
				(3).(B)Use of
				allotment amounts(i)In
				generalThe exploitation prevention amount of a State allotment
				made under this subsection for a fiscal year shall only be used by a State to
				carry out the purpose described in section 421(2) in accordance with clause
				(ii) and the normalcy support amount of a State allotment made under this
				subsection for a fiscal year shall only be used to carry out the purpose
				described in section 421(5) in accordance with clause (iii).(ii)Permissive
				uses for exploitation prevention fundsIn addition to other
				activities to prevent the neglect, abuse, or exploitation of children, funds
				made available from the exploitation prevention amount of a State allotment
				made under this subsection for a fiscal year may be used for any or all of the
				following:(I)Establishment of
				a hotline uniquely prepared to receive calls from youth in foster care, or
				other youth, concerning neglect, sexual or physical abuse, or exploitation, and
				whose staff, which may include trained foster care alumni, are equipped to
				provide such youth with guidance and reassurance related to reporting such
				neglect, abuse, or exploitation, and are able to offer other supports
				(including appropriate referrals for mental health or law enforcement services)
				for such youth.(II)Healthy
				relationship training for youth.(III)Efforts to
				identify prior child sex abuse among children and youth brought to the
				attention of the child welfare agency and to provide treatment and services,
				including mental health treatment needed as a result of being trafficked, to
				enable such children and youth to recover, including through support of
				non-profit agencies, such as children’s advocacy centers, that provide
				comprehensive treatment and services to child victims of sexual abuse.(IV)Activities
				related to identifying and preventing labor trafficking of children in foster
				care.(V)Treatment for
				victims of trafficking and sexual abuse that recognizes the pervasiveness of
				trauma and makes a commitment to identify and address it early, seeks to
				understand the connection between presenting symptoms and behaviors and an
				individual's past trauma history, and provides trauma-specific treatment that
				is developmentally focused and specialized as needed to address complex
				trauma-related consequences.(iii)Uses for
				normalcy support funds(I)Required and
				permissive usesFunds made available from the normalcy support
				amount of a State allotment made under this subsection for a fiscal year shall
				be used for any or all of activities described in subclause (II) and any or all
				of the costs described in subclause (III) and may be used for activities
				described in subclause (IV).(II)Implementation
				of the reasonable and prudent parent standardActivities related
				to implementation of the reasonable and prudent parent standard, including (but
				not limited to) any of the following:(aa)Recruitment of
				foster parents and training for caseworkers on how to retain and support the
				foster families assigned to them through the provision of an ongoing
				relationship with those families.(bb)Training for
				foster parents on the reasonable and prudent parent standard.(cc)Reviewing State
				licensing standards and other State or local safety certifications or
				provisions to ensure that such standards, certifications, and provisions do not
				impede the ability of children in foster care to participate in age or
				developmentally appropriate social, enrichment, and extracurricular
				activities.(dd)Removing
				barriers to full application of the reasonable and prudent parenting standard
				and to normalcy for children in foster care.(ee)Developing a
				list of age or developmentally appropriate activities and other information to
				assist caregivers in the application of the reasonable and prudent parenting
				standard.(ff)Reviewing
				liability provisions in the State to clarify the ability of caregivers to apply
				the reasonable and prudent parenting standard while continuing to ensure their
				accountability.(gg)Training on
				identification of prior sexual abuse, keeping children safe from sexual abuse,
				and keeping children and youth safe from trafficking.(III)Participation
				fees, transportation, and other normalcy-related costsTo pay
				directly, or to reimburse, payment for any trips fees, uniforms, materials, or
				costs associated with the participation of children in foster care, or, at the
				discretion of the State, in kinship care or guardianship arrangements, in age
				or developmentally appropriate activities, including entertainment or
				recreational activities that are age or developmentally appropriate and typical
				for children in the general public, to pay for costs associated with permitting
				age or developmentally appropriate access of children in foster care to cell
				phones and computers, and to pay for costs associated with providing
				transportation for children in foster care to and from part-time
				employment.(IV)Educational
				stabilityActivities related to complying with the requirements
				of section 471(a)(30) and paragraphs (1)(G) and (4)(A) of section 475, as added
				by section 204 of the Fostering Connections to Success and Increasing Adoptions
				Act of 2008 (Public Law 110–351).(iv)Rule of
				constructionExpenditures from the normalcy support amount of a
				State allotment made under this subsection for a fiscal year that are described
				in clause (iii)(II) shall not be considered to be expenditures for foster care
				maintenance payments under this part.(C)Evaluation and
				report on uses for exploitation prevention fundsThe Secretary
				shall conduct, by grant, contract, or interagency agreement, an evaluation of
				the activities carried out with funds made available from the exploitation
				prevention amount of State allotments made under this subsection and, not later
				than October 1, 2018, shall submit a report to Congress that includes best
				practices for the use of such funds.(2)Determination
				of exploitation prevention amountWith respect to a State and a
				fiscal year, the exploitation prevention amount is equal to the product of
				$200,000,000 and the ratio of—(A)the amount of the
				allotment determined under subsection (a) for the State for the fiscal year
				(without regard to any amounts reallotted to the State under subsection (e) for
				the year); to(B)the sum of the
				allotments determined for all States for the fiscal year under subsection (a)
				(as so determined).(3)Determination
				of normalcy support amountWith respect to a State and a fiscal
				year, the normalcy support amount is equal to the product of $200,000,000 and
				the ratio of—(A)the amount of the
				allotment determined under subsection (a) for the State for the fiscal year
				(without regard to any amounts reallotted to the State under subsection (e) for
				the year); to(B)the sum of the
				allotments determined for all States for the fiscal year under subsection (a)
				(as so determined).(4)Reallotment of
				fundsThe amount of any allotment made to a State for a fiscal
				year under this subsection which the State certifies to the Secretary will not
				be required for carrying out the purposes specified in paragraph (1)(B), shall
				be reallotted to other States in the same manner as unused amounts of
				allotments made under subsection (a) are reallotted under subsection (e).
				Amounts reallotted to a State under this paragraph shall be deemed to be part
				of the allotment made to the State under this subsection for a fiscal year and
				only may be used to carry out the purposes specified in paragraph
				(1)(B)..(C)Payments to
			 statesSection 424 of the Social Security Act (42 U.S.C. 624) is
			 amended—(i)in
			 subsection (a)—(I)by striking
			 allotment and inserting allotments; and(II)by striking
			 section 422 an and inserting section 422, and in
			 addition, from the allotment made under section 423(f), each State that has
			 such a plan shall be entitled to payment, of a total;(ii)in
			 subsection (b)(2)—(I)by striking
			 the allotment and inserting each of the
			 allotments; and(II)by striking
			 amount each place it appears and inserting total
			 amount; and(iii)in paragraphs
			 (1)(B) and (2)(B) of subsection (f), by striking subsection (a) for the
			 fiscal year each place it appears, and inserting the portion of
			 the payment made to a State for the fiscal year under this section that is
			 attributable to the allotment determined under section 423(a).(D)Payments to
			 indian tribal organizationsSection 428(b) of the Social Security
			 Act (42 U.S.C. 628(b)) is amended by inserting under subsection (a) or
			 (f) of before section 423.(c)Promoting safe
			 and stable families(1)Redirecting
			 fundingSection 436(a) of the Social Security Act (42 U.S.C.
			 629f(a)) is amended by striking 2016. and inserting 2014,
			 and $1,095,000,000 for each of fiscal years 2015 through 2016..(2)Required use of
			 portions of redirected funding(A)Inclusion of
			 residential family treatment programs, intensive family-finding, and prevention
			 of domestic violence in family preservation servicesSection
			 431(a) of the Social Security Act (42 U.S.C. 629a(a)) is amended—(i)in
			 paragraph (1)—(I)in subparagraph
			 (E), by striking and after the semicolon;(II)in subparagraph
			 (F), by striking the period at the end and inserting a semicolon; and(III)by adding at
			 the end the following:(G)residential
				family treatment programs;(H)intensive
				family-finding efforts that utilize search technology developed by public or
				private entities and coordinated efforts with public and private entities to
				locate and reestablish relationships with biological family members or other
				guardians for children in the child welfare system, and once identified, work
				to reestablish those relationships and explore ways to find a permanent family
				placement for the children;(I)services designed
				to identify and address domestic violence that endangers children and results
				in the placement of children in foster
				care.;
				and(ii)by
			 adding at the end the following:(10)Residential
				family treatment programThe term residential family
				treatment program means a program that enables parents and their
				children to live in a safe environment for a period of not less than 6 months
				and provides, on-site or by referral, substance abuse treatment services,
				children's early intervention services, family counseling, medical, and mental
				health services, nursery and pre-school, and other services that are designed
				to provide comprehensive treatment that supports the
				family..(B)Reservation of
			 fundsSection 436(b) of the Social Security Act (42 U.S.C.
			 629f(b)) is amended by adding at the end the following:(6)Support for preserving intact families,
				including through residential family treatment programs(A)ReservationThe
				Secretary shall reserve $200,000,000 for each of fiscal years 2015 through 2016
				for allotment in accordance with section 433(f).(B)Use of
				fundsA State to which an amount is paid from amounts reserved
				under subparagraph (A) shall use the amount to provide family preservation
				services and shall use at least 10 percent of such amount for providing such
				services through residential family treatment programs.(7)Post-permanency
				services(A)ReservationThe
				Secretary shall reserve $40,000,000 for each of fiscal years 2015 through 2016
				for allotment in accordance with section 433(f).(B)Use of
				fundsA State to which an amount is paid from amounts reserved
				under subparagraph (A) shall use the amount to provide post-permanency
				services, including with respect to family reunification, guardianship, and
				adoption.(8)Therapeutic
				services(A)ReservationThe
				Secretary shall reserve $40,000,000 for each of fiscal years 2015 through 2016
				for allotment in accordance with section 433(f).(B)Use of
				fundsA State to which an amount is paid from amounts reserved
				under subparagraph (A) shall use the amount to provide services to parents and
				foster families that are similar to the services provided in therapeutic foster
				care programs for parents and foster families.(9)Family
				connection grantsThe Secretary shall reserve $15,000,000 for
				each of fiscal years 2015 through 2016 for awarding grants under section
				427..(C)Conforming
			 amendmentSection 436(b)(3) of the Social Security Act (42 U.S.C.
			 629f(b)(3)) is amended by striking After applying and all that
			 follows through percent and inserting The Secretary shall
			 reserve $9,150,000.(3)Payment to
			 statesSection 434(a) of the Social Security Act (42 U.S.C.
			 629d(a)) is amended—(A)in paragraph
			 (1)(B), by striking and after the semicolon;(B)in paragraph
			 (2)(B), by striking the period at the end and inserting ; and;
			 and(C)by adding at the
			 end the following:(3)the lesser of
				—(A)75 percent of the
				total expenditures by the State in accordance with paragraphs (6)(B), (7)(B),
				and (8)(B), respectively, of section 436(b) during the fiscal year or the
				immediately succeeding fiscal year; or(B)the allotment
				amount of the State under section 433(f) for the fiscal
				year..(4)AllotmentSection
			 433 of the Social Security Act (42 U.S.C. 629c) is amended by adding at the end
			 the following:(f)Allotment of funds reserved To support
				preserving intact families, including through residential family treatment
				programs(1)TerritoriesFrom
				the amounts reserved pursuant to paragraphs (6), (7), and (8), respectively, of
				section 436(b) for any fiscal year, the Secretary shall allot, separately with
				respect to each such amount reserved, to each jurisdiction specified in
				subsection (b) of this section, an amount determined in the same manner as the
				allotment to each of such jurisdictions is determined under section 423
				(without regard to the initial allotment of $70,000 to each State).(2)Other
				statesFrom the amounts reserved pursuant to paragraphs (6), (7),
				and (8), respectively, of section 436(b) for any fiscal year that remains after
				applying paragraph (1) of this subsection for the fiscal year, the Secretary
				shall allot, separately with respect to each such amount reserved, to each
				State (other than an Indian tribe) not specified in subsection (b) of this
				section, an amount equal to such remaining amount multiplied by the
				supplemental nutrition assistance program benefits percentage of the State (as
				defined in subsection (c)(2) of this section) for the fiscal year, except that
				in applying subsection (c)(2)(A) of this section, subsection
				(f)(2) shall be substituted for such paragraph
				(1)..(5)State plan
			 requirementsSection 432(a) of the Social Security Act (42 U.S.C.
			 629b(a)) is amended—(A)in paragraph (4),
			 by inserting (other than expenditures by the State from funds reserved
			 under paragraphs (6), (7), (8), and (9) respectively, of section 436(b)
			 after the remaining expenditures; and(B)in paragraph
			 (8)(B)—(i)in
			 clause (i), by inserting , and specifically the planned expenditures by
			 the State in accordance with paragraphs (6)(B), (7)(B), and (8)(B),
			 respectively, of section 436(b) before the semicolon; and(ii)in
			 clause (ii), by inserting , and specifically with respect to the
			 services and programs for which funds are reserved under paragraphs (6), (7),
			 and (8), respectively, of section 436(b), after subpart
			 1.(d)Court
			 improvement program(1)Redirecting
			 fundingSection 436(b)(2) of the Social Security Act (42 U.S.C.
			 629f(b)(2)) is amended by striking $30,000,000 and inserting
			 $180,000,000.(2)Additional
			 responsibilitiesSection 438(a) of the Social Security Act (42
			 U.S.C. 629h(a)) is amended—(A)in paragraph
			 (1)(A), by inserting , including the requirements under section
			 471(a)(9)(C) relating to protecting children from domestic sex
			 trafficking) after E;(B)in paragraph
			 (2)—(i)in
			 subparagraph (A), by inserting , and to ensure collaboration between the
			 courts, child welfare agencies, law enforcement, Court Appointed Special
			 Advocates, and social service agencies in the identification, prevention, and
			 intervention of domestic sex trafficking of children after
			 concurrent planning;(ii)by
			 redesignating subparagraphs (B) and (C) as subparagraphs (D) and (E),
			 respectively; and(iii)by inserting
			 after subparagraph (A), the following:(B)to coordinate
				between court, child welfare, law enforcement, and social service agencies with
				respect to the recruitment, encouragement, and retention of foster and adoptive
				parents, guardians and relative caregivers who are willing and able to meet the
				reasonable and prudent parent standard;(C)to ensure that
				court processes encourage and facilitate participation in age or
				developmentally appropriate activities by youth in foster care and enhance the
				opportunities of such youth to make positive connections with their peers,
				their siblings and with caring adults;;
				and(C)in paragraph
			 (4)—(i)in
			 subparagraph (A), by striking cases; and and inserting
			 cases, including on the reasonable and prudent parent standard for
			 caregivers and improved oversight of such cases where another planned permanent
			 living arrangement is the permanency plan;;(ii)by
			 redesignating subparagraph (B) as subparagraph (C) and realigning the left
			 margin so as to align with paragraph (4); and(iii)by inserting
			 after subparagraph (A), the following:(B)to provide for the training of court,
				child welfare, law enforcement, Court Appointed Special Advocates, and social
				service agencies personnel on the identification, prevention, and intervention
				of domestic sex trafficking;
				and.(3)Reservation of
			 fundsSection 438(c)(3)(A) of such Act (42 U.S.C. 629h(c)(3)(A))
			 is amended—(A)in clause (i), by
			 striking $9,000,000 and inserting
			 $129,000,000;(B)in clause (iii),
			 by striking $10,000,000 and inserting
			 $35,000,000; and(C)in clause (iv),
			 by striking $1,000,000 and inserting
			 $6,000,000.(4)Implementation
			 assistanceSection 426 of such Act (42 U.S.C. 626) is
			 amended—(A)in the section
			 heading, by inserting ; TECHNICAL ASSISTANCE; and(B)by adding at the
			 end the following:(d)Implementation
				of policies and procedures for protection of children from domestic sex
				trafficking and other negative outcomesOut of any money in the
				Treasury not otherwise appropriated, there are appropriated to the Secretary
				for fiscal year 2015, $49,000,000, to remain available until expended, for the
				purpose of providing technical assistance to child welfare agencies, each
				highest State court that receives funds under section 438, and law enforcement
				agencies in implementing the requirements under section 471(a)(9)(C) (relating
				to protecting children from domestic sex trafficking). The Secretary shall
				consult with the Attorney General on the provision of technical assistance
				under this
				subsection..(e)Conforming
			 amendments(1)Title
			 XXTitle XX of such Act (42 U.S.C. 1397 et seq.) is
			 amended—(A)in the title
			 heading, by striking BLOCK GRANTS TO STATES FOR SOCIAL
			 SERVICES and inserting HEALTH PROFESSIONS DEMONSTRATIONS,
			 ENVIRONMENTAL HEALTH CONDITION DETECTION,;(B)in the heading
			 for subtitle A, by striking Block Grants to States for Social Services
			 and inserting Health
			 Professions Demonstrations and Environmental Health Condition
			 Detection;(C)by redesignating
			 sections 2005, 2008, and 2009 as sections 2001, 2002, and 2003
			 respectively;(D)in section
			 2002(d)(2) (as redesignated by subparagraph (C)), by striking Section
			 2005(a) and inserting Section 2001(a); and(E)in section
			 2003(f)(2) (as so redesignated), by striking Section 2005(a) and
			 inserting Section 2001(a).(2)TANF transfer
			 authority(A)In
			 generalSection 404(d) of the Social Security Act (42 U.S.C.
			 604(d)) is amended to read as follows:(d)Authority To use portion of grant for other
				purposes(1)In
				generalSubject to paragraph (2), a State may use not more than
				30 percent of the amount of any grant made to the State under section 403(a)
				for a fiscal year for any or all of the following:(A)To develop,
				strengthen, and carry out programs for the prevention, detection, assessment,
				and treatment of, intervention in, investigation of, and response to elder
				abuse, neglect, and exploitation under section 721 of the Older Americans Act
				of 1965.(B)To carry out a
				State program pursuant to the Child Care and Development Block Grant Act of
				1990.(C)To provide
				special services for persons with developmental or physical disabilities, or
				persons with visual or auditory impairments, to maximize the potential of such
				persons and to enable such persons to live in the least restrictive environment
				possible. Such services may include personal and family counseling, respite
				care, family supports, recreation, transportation, aid to assist with
				independent functioning in the community, training in mobility, communication
				skills, the use of special aids and appliances, and self-sufficiency skills.
				Residential and medical services may be included only as an integral but
				subordinate part of such services.(2)Applicable
				rulesAny amount paid to a State under this part that is used to
				carry out a program or special services specified in paragraph (1) shall not be
				subject to the requirements of this part, but shall be subject to the
				requirements that apply to Federal funds provided directly under the provision
				of law to carry out the program, or, in the case of special services described
				in paragraph (1)(C), in accordance with such reporting and other requirements
				as the Secretary shall specify, and the expenditure of any amount so used shall
				not be considered to be an expenditure under this
				part..(3)Other
			 conforming amendments(A)Section 422(b) of
			 the Social Security Act (42 U.S.C. 622(b)) is amended—(i)in
			 paragraph (1)(A)—(I)by striking
			 administers or supervises and inserting administered or
			 supervised; and(II)by striking
			 subtitle 1 of title XX and inserting subtitle A of title
			 XX (as in effect before the repeal of such subtitle); and(ii)in paragraph (2),
			 by striking under subtitle 1 of title XX,.(B)Section 471(a) of
			 the Social Security Act (42 U.S.C. 671(a)) is amended—(i)in
			 paragraph (4), by striking , under subtitle 1 of title XX of this
			 Act,; and(ii)in paragraph (8),
			 by striking XIX, or XX and inserting or
			 XIX.(C)Section
			 472(h)(1) of such Act (42 U.S.C. 672(h)(1)) is amended by striking the second
			 sentence.(D)Section 473(b) of
			 the Social Security Act (42 U.S.C. 673(b)) is amended—(i)in
			 paragraph (1), by striking (3) and inserting
			 (2);(ii)in
			 paragraph (4), by striking paragraphs (1) and (2) and inserting
			 paragraph (1); and(iii)by striking
			 paragraph (2) and redesignating paragraphs (3) and (4) as paragraphs (2) and
			 (3), respectively.(E)Section 1128(h) of
			 the Social Security Act (42 U.S.C. 1320a–7(h)) is
			 amended—(i)by
			 adding or at the end of paragraph (2); and(ii)by striking
			 paragraph (3) and redesignating paragraph (4) as paragraph (3).(F)Section
			 1128A(i)(1) of such Act (42 U.S.C. 1320a–7a(i)(1)) is amended by striking
			 or subtitle 1 of title XX of this Act.(G)Section 1132(a)(1)
			 of the Social Security Act (42 U.S.C. 1320b–2(a)(1)) is
			 amended by striking XIX, or XX and inserting or
			 XIX.(H)Section
			 1902(e)(13)(F)(iii) of the Social Security Act (42 U.S.C. 1396a(e)(13)(F)(iii)) is
			 amended—(i)by
			 striking Exclusions and inserting
			 Exclusion; and(ii)by striking
			 an agency that determines eligibility for a program established under
			 the Social Services Block Grant established under title XX or.(I)Section
			 16(k)(5)(B)(i) of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2025(k)(5)(B)(i)) is amended by striking , or title
			 XX,.(J)Section 402(b)(3)
			 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996
			 (8 U.S.C.
			 1612(b)(3)) is amended by striking subparagraph (B) and
			 redesignating subparagraph (C) as subparagraph (B).(K)Section 245A(h)(4)(I) of the Immigration
			 Reform and Control Act of 1986 (8 U.S.C. 1255a(h)(4)(I)) is amended
			 by striking , XVI, and XX and inserting and
			 XVI.(L)Section 17 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1766) is amended—(i)in
			 subsection (a)(2)—(I)in subparagraph
			 (B)—(aa)by
			 striking — and all that follows through
			 (i);(bb)by
			 striking or at the end of clause (i); and(cc)by
			 striking clause (ii); and(II)in subparagraph
			 (D)(ii), by striking or title XX; and(ii)in
			 subsection (o)(2)(B)—(I)by striking
			 or title XX each place it appears; and(II)by striking
			 or XX.(M)Section 201(b) of
			 the Indian Child Welfare Act of 1978 (25 U.S.C. 1931(b)) is amended by
			 striking titles IV–B and XX each place it appears and inserting
			 part B of title IV.(N)Section
			 3803(c)(2)(C) of title 31, United States Code, is amended by
			 striking clause (vi) and redesignating clauses (vii) through (xvi) as clauses
			 (vi) through (xv), respectively.(O)Section
			 14502(d)(3) of title 40, United States Code, is amended—(i)by
			 striking and title XX; and(ii)by
			 striking , 1397 et seq..(P)Section
			 2006(a)(15) of the Public Health Service Act (42 U.S.C. 300z–5(a)(15)) is
			 amended by striking and title XX.(Q)Section 203(b)(3)
			 of the Older Americans Act of 1965 (42 U.S.C. 3013(b)(3)) is amended by
			 striking XIX, and XX and inserting and
			 XIX.(R)Section 213 of the
			 Older Americans Act of 1965 (42 U.S.C. 3020d) is amended by
			 striking or title XX.(S)Section 306(d) of
			 the Older Americans Act of 1965 (42 U.S.C. 3026(d)) is amended in
			 each of paragraphs (1) and (2) by striking titles XIX and XX and
			 inserting title XIX.(T)Section 2605 of
			 the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624) is
			 amended in each of subsections (b)(4) and (j) by striking under title XX
			 of the Social Security Act,.(U)Section 602 of the
			 Child Development Associate Scholarship Assistance Act of 1985 (42 U.S.C. 10901)
			 is repealed.(V)Section 3(d)(1) of
			 the Assisted Suicide Funding Restriction Act of 1997 (42 U.S.C.
			 14402(d)(1)) is amended by striking subparagraph (C) and
			 redesignating subparagraphs (D) through (K) as subparagraphs (C) through (J),
			 respectively.(f)Effective
			 dateThe repeals and amendments made by this section take effect
			 on October 1, 2014.106.Nonapplication
			 of cost allocation requirements for State expenditures related to identifying
			 and screening youth at risk of sex trafficking and other negative outcomes and
			 supporting normalcy(a)In
			 generalSection 474 of the
			 Social Security Act (42 U.S.C. 674), as amended by section 104(b), is amended
			 by adding at the end the following:(i)Elimination of
				cost allocation requirements for expenditures related to identifying and
				screening youth at risk of sex trafficking and other negative outcomes and
				supporting normalcy(1)In
				generalThe Secretary shall treat as necessary for the proper and
				efficient administration of the State plan all expenditures submitted by a
				State under subparagraphs (A) and (B) of subsection (a)(3) for training related
				to the requirements described in paragraph (2), and all expenditures submitted
				by a State under subsection (a)(3)(E) for activities related to the development
				and implementation of requirements described in paragraph (2), without regard
				to whether individuals participating in such activities include individuals
				providing care or services for children for whom assistance may be provided
				under this part.(2)RequirementsThe
				requirements described in this paragraph are the following:(A)The requirements
				of paragraph (9)(C) of section 471(a) (relating to identifying and screening
				youth at risk for sex trafficking).(B)The reasonable
				and prudent parent standard, as defined in section 475(9) and implemented under
				paragraphs (10) and (24) of section 471(a).(C)The requirements
				of section 477(b)(3)(D) (related to training on youth development to help
				caregivers and caseworkers understand and address issues confronting youth
				preparing for a successful transition to
				adulthood)..(b)Effective
			 dateThe amendment made by subsection (a) takes effect on October
			 1, 2014.107.Information on
			 children in foster care placed in child care institutions or other settings
			 that are not a foster family home in annual reports using AFCARS data;
			 consultation(a)In
			 generalSection 479A of the
			 Social Security Act (42 U.S.C. 679b) is amended—(1)by striking
			 The Secretary and inserting the following:(a)In
				generalThe
				Secretary;(2)in paragraph (5),
			 by striking and after the semicolon;(3)in paragraph
			 (6)(C), by striking the period at the end and inserting a semicolon; and(4)by adding at the
			 end the following:(7)include in the
				report submitted pursuant to paragraph 5 for fiscal year 2015 or any succeeding
				fiscal year, State-by State data on children in foster care who have been
				placed in a child care institution or other setting that is not a foster family
				home, including—(A)the number of
				children in such placements and their ages, including separately, the number
				and ages of children who have a permanency plan of another planned permanent
				living arrangement;(B)the duration of
				the placement in such settings (including for children who have a permanency
				plan of another planned permanent living arrangement);(C)the types of
				child care institutions used (including, but not limited to, group homes,
				residential treatment, shelters, or other congregate care settings);(D)with respect to
				each child care institution or other setting that is not a foster family home,
				the number of children in foster care residing in each such institution or
				non-foster family home; and(E)any clinically
				diagnosed special need of such children; and(8)include in the
				report submitted pursuant to paragraph 5 for fiscal year 2015 or any succeeding
				fiscal year, State-by-State data on children in foster care who are pregnant or
				parenting teens.;
				and(5)by adding at the
			 end the following:(b)Consultation on
				other issuesThe Secretary shall consult with States and
				organizations with an interest in child welfare, including organizations that
				provide adoption and foster care services, and shall take into account requests
				from Members of Congress, in selecting other issues to be analyzed and reported
				on under this section using data available to the Secretary, including data
				reported by States through the Adoption and Foster Care Analysis and Reporting
				System and to the National Youth in Transition
				Database..(b)GAO report on
			 shelter care placementsThe Comptroller General of the United
			 States shall review State placements of children at risk for foster care
			 placement and of children in foster care in emergency and non-emergency shelter
			 care, and, not later than 1 year after the date of enactment of this Act,
			 submit a report to Congress that includes the following:(1)Information
			 relating to the prevalence of such placements.(2)The Federal and
			 State expenditures for such placements for the most recent year for which data
			 is available.(3)Information
			 relating to the length of placements in shelter care.(4)With respect to
			 children for whom shelter care is the initial placement for the child, an
			 analysis of the effect of that placement on the permanency outcomes for such
			 children.(5)Such additional
			 information, including recommendations for administrative or legislative
			 action, as the Comptroller General determines appropriate.IIEmpowering older
			 youth vulnerable to domestic sex trafficking and other negative
			 outcomes201.Empowering
			 foster youth age 14 and older in the development of their own case plan and
			 transition planning for a successful adulthood(a)In
			 generalSection 475(1)(B) of
			 the Social Security Act (42 U.S.C. 675(1)(B)) is amended by adding at the end
			 the following: With respect to a child who has attained age 14, the plan
			 developed under this paragraph for the child, the permanency plan required for
			 the child under paragraph (5)(C), and any revisions or additions to such plans,
			 shall be developed in consultation with the child and, at the option of the
			 child, with up to 2 members of the case planning team who are chosen by the
			 child and who are not the child's foster parent or caseworker. A State may
			 reject an individual selected by a child to be a member of the case planning
			 team at any time if the State has good cause to believe that the individual
			 would not act in the best interests of the child. One individual selected by a
			 child to be a member of the child's case planning team may be designated to be
			 the child's advisor and, as necessary, advocate, with respect to the
			 application of the reasonable and prudent parent standard to the
			 child..(b)Conforming
			 amendments To include youth 14 and older in transition planningSection 475 of such Act (42 U.S.C. 675) is
			 amended—(1)in paragraph (1)(D), by striking
			 Where appropriate, for a child age 16 and inserting For a
			 child age 14; and(2)in paragraph
			 (5)—(A)in subparagraph
			 (C), by striking 16 and inserting 14; and(B)in subparagraph
			 (I), by striking 16 and inserting 14.(c)Transition
			 planning for a successful adulthoodParagraphs (1)(D), (5)(C)(i),
			 and (5)(C)(iii) of section 475 of such Act (42 U.S.C. 675) are each amended by
			 striking independent living and inserting a successful
			 adulthood.(d)List of
			 rightsSection 475A of the Social Security Act, as added by
			 section 103(b)(1), is amended by adding at the end the following new
			 subsection:(b)List of
				rightsThe case plan for any child in foster care under the
				responsibility of the State or with respect to whom adoption or kinship
				guardianship, assistance is made available under this part, who has attained
				age 14 shall include a written document that describes the child's rights with
				respect to education, health, visitation, and court participation, and to
				staying safe and avoiding exploitation and a signed acknowledgment by the child
				that the child has been provided them with a written copy of such
				document..(e)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall submit a report to Congress regarding the
			 implementation of the amendments made by this section. The report shall
			 include—(1)an analysis of
			 how States are administering the requirement of section 475(1)(B) of the Social
			 Security Act, as amended by subsection (a) of this Act, to permit a child in
			 foster care who has attained age 14 to select up to 2 members of the child's
			 case planning team from individuals who are not the child's foster parent or
			 caseworker; and(2)a description of
			 best practices of States with respect to the administration of such
			 requirement.202.Ensuring
			 foster youth have a birth certificate, Social Security card, and a bank
			 account(a)Case review
			 system requirementSection
			 475(5)(I) of the Social Security Act (42 U.S.C. 675(5)(I)) is amended—(1)by striking and receives
			 assistance and inserting receives assistance; and(2)by inserting
			 before the period, the following: and is not discharged from care
			 without being provided with an official birth certificate, a social security
			 card issued by the Commissioner of Social Security, and a fee-free (or low-fee)
			 transaction account (as defined in section 19(b)(1)(C) of the Federal Reserve
			 Act (12 U.S.C. 461(b)(1)(C))) established in the child's name at an insured
			 depository institution (as defined in section 3 of the Federal Deposit
			 Insurance Act (12 U.S.C. 1813)) or an insured credit union (as defined in
			 section 101 of the Federal Credit Union Act (12 U.S.C. 1752)), unless the
			 child, after consultation with the child's selected members of the child's case
			 planning team (if any), elects to not have such an account
			 established.(b)Penalty for
			 noncomplianceSection 474 of the Social Security Act (42 U.S.C.
			 674), as amended by sections 104(b) and 106(a), is amended by adding at the end
			 the following:(j)Reduced federal
				matching percentage for administration for failure To ensure foster youth have
				a birth certificate, social security card, and a bank accountIf
				the Secretary finds with respect to a fiscal year quarter that a State has
				failed to comply with the requirement under section 475(5)(I) to provide each
				child in foster care under the responsibility of the State with an official
				birth certificate, a social security card issued by the Commissioner of Social
				Security, and a fee-free (or low-fee) transaction account (as defined in
				section 19(b)(1)(C) of the Federal Reserve Act (12 U.S.C. 461(b)(1)(C)))
				established in the child's name at an insured depository institution (as
				defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)) or
				an insured credit union (as defined in section 101 of the Federal Credit Union
				Act (12 U.S.C. 1752)) before the child is discharged from such care, (unless
				the child elects, after consultation with the child's selected members of the
				child's case planning team (if any), to not have such an account established)
				then, notwithstanding subsection (a) of this section and any regulations
				promulgated under section 1123A(b)(3), the Secretary shall reduce the Federal
				matching percentage for expenditures described in subsection (a)(3)(E) for the
				succeeding fiscal year quarter by 1 percentage point for every multiple of 10
				children for whom the Secretary determines the State failed to comply with such
				requirements (but not to exceed 25 percentage
				points)..(c)Effective
			 dateThe amendments made by this section take effect on October
			 1, 2015.203.Education
			 improvements for older youth(a)Expanding and
			 clarifying the use of education and training vouchers(1)In
			 generalSection 477(i)(3) of the Social Security Act (42 U.S.C.
			 677(i)(3)) is amended—(A)by striking
			 on the date and all that follows through 23 and
			 inserting to remain eligible until they attain 26; and(B)by inserting
			 , but in no event may a youth participate in such program for more than
			 5 years (whether or not such years are consecutive) before the
			 period.(2)Conforming
			 amendmentsSection 477(i) of such Act (42 U.S.C. 677(i)), as
			 amended by paragraph (1), is amended—(A)in paragraph (1),
			 by inserting who have attained age 16 before the period;(B)by striking
			 paragraphs (2) and (6); and(C)by redesignating
			 paragraphs (3) through (5) as paragraphs (2) through (4), respectively.(3)Effective
			 dateThe amendments made by this subsection take effect on
			 October 1, 2014.(b)Promoting
			 awareness of Federal financial aid and other post-Secondary supports or
			 services for youth in, or formerly in, foster care(1)Information
			 clearinghouse(A)In
			 generalThe Secretary of Health and Human Services and the
			 Secretary of Education (in this subsection referred to as the
			 Secretaries) shall jointly develop and administer an information
			 clearinghouse that contains the information described in subparagraph (B)
			 relating to youth in foster care under the responsibility of a State, youth for
			 whom adoption assistance payments or kinship guardianship assistance payments
			 are made under section 473 of the Social Security Act (42 U.S.C. 673), and
			 youth who were formerly in foster care and shall engage in outreach activities
			 to make such youth aware of the such information.(B)Information
			 describedThe clearinghouse established under this subsection
			 shall provide information on the following:(i)Federal financial
			 aid available for youth described in subparagraph (A).(ii)Any special
			 Federal financial aid rules that may apply to such youth, including treatment
			 as an independent student in accordance with section 480(d)(1)(B) of the Higher
			 Education Act of 1965 (20 U.S.C. 1087vv(d)(1)(B)).(iii)The Free
			 Application for Federal Student Aid (FAFSA), including questions and provisions
			 specific to such youth.(iv)Any Federal
			 post-secondary education supports or services available to such youth,
			 including through the Federal TRIO programs under chapter 1 of subpart 2 of
			 part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et
			 seq.) and demonstration projects provided with support or assistance from the
			 Fund for the Improvement of Postsecondary Education established under section
			 741 of such Act (20 U.S.C. 1138).(v)The
			 vouchers available for education and training under the John H. Chafee Foster
			 Care Independence Program in accordance with section 477(i) of the Social
			 Security Act (42 U.S.C. 677(i)).(vi)Such additional
			 information as the Secretaries determine appropriate.(C)ImplementationThe
			 information clearinghouse required under subparagraph (A) shall be established
			 and accessible by the public not later than the date that is 6 months after the
			 date of enactment of this Act. The Secretaries shall collaborate with respect
			 to the collection and dissemination of information in the clearinghouse to the
			 public and shall regularly update such information.(D)FundingThere
			 is appropriated to carry out this paragraph, $1,000,000 for fiscal year 2015
			 and each fiscal year thereafter, to remain available until expended.(2)Title IV–E
			 state plan amendmentSection 471(a) of the Social Security Act
			 (42 U.S.C. 671(a)) is amended—(A)in paragraph
			 (32), by striking and after the semicolon;(B)in paragraph
			 (33), by striking the period at the end and inserting ; and;
			 and(C)by inserting
			 after paragraph (33), the following:(34)provides that
				the State agency regularly shall provide children in foster care under the
				responsibility of the State, children for whom adoption assistance payments or
				kinship guardianship assistance payments are made under section 473, and
				children who were formerly in foster care with notice of, and access to, the
				information clearinghouse of Federal financial aid and other post-secondary
				supports or services for former foster youth established under section 203(b)
				of the Improving Outcomes for Youth At Risk
				for Sex Trafficking Act of
				2013..204.Increased
			 funding for housing assistance for victims of sex trafficking and other youth
			 and additional changes to support successful transitions to adulthood through
			 the John H. Chafee Foster Care Program(a)Housing
			 assistance for victims of sex trafficking and other youthSection
			 477(a)(5) of the Social Security Act (42 U.S.C. 677(a)(5)) is amended to read
			 as follows:(5)(A)to provide financial, housing, counseling,
				employment, education, and other appropriate support and services to former
				foster care recipients between 16 and 26 years of age so that those individuals
				can take on increasing and age or developmentally appropriate responsibilities
				and have the ability to form and maintain appropriate and healthy
				relationships; and(B)to
				provide housing assistance to youth who have aged out of foster care, who have
				not attained age 26, and who are pregnant, parenting, or a victim of sex
				trafficking (as defined in section 103(10) of the Trafficking Victims
				Protection Act of 2000 (22 U.S.C. 7102(10))) or a severe form of trafficking in
				persons described in paragraph (9)(A) of that Act (22 U.S.C. 7102(9)(A)) or are
				at risk of being a victim of either kind of
				trafficking;.(b)Funding(1)In
			 generalSection 477 of the
			 Social Security Act (42 U.S.C. 677) is amended by adding at the end the
			 following:(k)Funding for
				housing assistance for victims of sex trafficking and other youth and for
				education and training vouchersIn addition to any other amounts
				made available under subsection (h) to carry out this section, there are
				appropriated for each fiscal year—(1)for payments
				under section 474(a)(4), $440,000,000, which shall be available only to carry
				out the purposes described in subsection (a)(5)(B) and allotted to States in
				accordance with subsection (c)(5); and(2)for payments
				under section 474(e), $60,000,000, which shall be allotted to States under
				subsection (c)(3) for education and training vouchers for youth who age out of
				foster care in the same manner as amounts appropriated pursuant to subsection
				(h)(2) are allotted to States for such
				vouchers..(2)State
			 allotments(A)In
			 generalSection 477(c) of such Act (42 U.S.C. 677(c)) is
			 amended—(i)in
			 paragraph (3)—(I)by inserting
			 and the amount appropriated under subsection (k)(2) for a fiscal
			 year after subsection (h)(2) for a fiscal year;
			 and(II)by striking
			 multiplied by the amount and inserting multiplied by the
			 sum of the amounts; and(ii)by
			 adding at the end the following:(5)Housing
				assistance allotmentIn addition to other amounts allotted to
				States under this subsection, the Secretary shall determine a methodology for
				allotting the amounts made available under subsection (k)(1) for carrying out
				the purposes described in subsection (a)(5)(B) to those States that satisfy the
				requirements of subparagraphs (F) and (J)(iii) of subsection
				(b)(3)..(B)Conforming
			 amendmentSection 477(b)(3)(B) of such Act (42 U.S.C.
			 677(b)(3)(B)) is amended by inserting paragraphs (1) and (3) of 
			 before subsection (c).(3)Payments to
			 statesSection 474 of such Act (42 U.S.C. 674) is amended—(A)in subsection
			 (a)(4)(A)(ii), by striking section 477(c)(1) and inserting
			 paragraphs (1) and (5) of section 477(c); and(B)in subsection
			 (e)—(i)in
			 the subsection heading, by striking Discretionary; and(ii)in
			 the matter preceding paragraph (1), by inserting (and from amounts
			 appropriated under section 477(k)(2), the Secretary shall make a grant to a
			 State with a plan approved under this part) after may make a
			 grant to a State with a plan approved under this part.(4)Demonstration
			 of program coordinationSection 477(b)(3) of such Act (42 U.S.C.
			 677(b)(3)) is amended—(A)in subparagraph
			 (F)—(i)by
			 striking the State will make every effort and inserting
			 demonstrates the efforts made by the State; and(ii)by striking
			 part B of title III of the Juvenile Justice and Delinquency Prevention
			 Act of 1974) and inserting the Runaway and Homeless Youth Act),
			 giving priority to programs with demonstrated success in serving transition
			 aged at-risk youth, tenant-based assistance provided under the family
			 unification program under section 8(x)(2)(B) of the United States Housing Act
			 of 1937 (42 U.S.C. 1437f(x)(2)(B)), benefits or assistance provided under the
			 temporary assistance for needy families program funded under part A of this
			 title, the low-income housing credit for units occupied by students described
			 in section 42(i)(3)(D) of the Internal Revenue Code of 1986, the programs under
			 chapter 1 of subpart 2 of part A of title IV of the Higher Education Act of
			 1965 (20 U.S.C. 1070a–11 et seq.),; and(B)in subparagraph
			 (J)—(i)in clause (i), by
			 striking and after the semicolon;(ii)in clause (ii),
			 by striking the period at the end and inserting ; and;
			 and(iii)by adding at
			 the end the following:(iii)to ensure that
				the program is coordinated with other appropriate education and training
				programs, including the programs under chapter 1 of subpart 2 of part A of
				title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et
				seq.)..(c)Other
			 improvementsSection 477 of
			 the Social Security Act (42 U.S.C. 677), as amended by subsections (a) and (b),
			 is amended—(1)in the section heading, by striking
			 Independence and inserting
			 Successful Transition to
			 Adulthood;(2)in subsection
			 (a)—(A)in paragraph (1),
			 by striking identify and all that follows through the semicolon,
			 and inserting support all youth that have experienced foster care and
			 who are age 16 or older in their transition to adulthood;;(B)in paragraph (2),
			 by striking who are likely and all that follows through the
			 semicolon, and inserting who experience foster care and are age 16 or
			 older achieve meaningful, permanent connections with a caring
			 adult;;(C)in paragraph (3),
			 by striking who are likely and all that follows through the
			 semicolon, and inserting that experience foster care and who are age 16
			 and older engage in age or developmentally appropriate activities, positive
			 youth development, and experiential learning that reflects what their peers in
			 intact families experience;;(D)in paragraph (6),
			 by striking , to youths who have aged out of foster care;
			 and(E)in paragraph (7),
			 by inserting (other than assistance described in paragraph
			 (5)(B)) after subsection;(3)in subsection
			 (b)—(A)in paragraph
			 (2)(D), by striking adolescents and inserting
			 youth; and(B)in paragraph
			 (3)—(i)in
			 subparagraph (A), by striking 21 and inserting
			 26;(ii)in
			 subparagraph (B), by striking 21 and inserting
			 26;(iii)in subparagraph
			 (D)—(I)by inserting
			 on youth development after to provide training;
			 and(II)by striking
			 adolescents preparing for independent living and all that
			 follows through the period and inserting youth preparing for a
			 successful transition to adulthood and a permanent connection with a caring
			 adult.;(iv)in
			 subparagraph (H), by striking adolescents each place it appears
			 and inserting youth; and(v)in
			 subparagraph (K)—(I)by striking
			 an adolescent and inserting a youth; and(II)by striking
			 the adolescent each place it appears and inserting the
			 youth; and(4)in subsection
			 (f), by striking paragraph (2) and inserting the following:(2)Report to
				congressNot later than 12 months after the date of enactment of
				the Improving Outcomes for Youth At Risk for
				Sex Trafficking Act of 2013, the Secretary shall submit to the
				Committee on Ways and Means of the House of Representatives and the Committee
				on Finance of the Senate a report on the National Youth in Transition Database
				and any other databases in which States report outcome measures relating to
				children in foster care and children who have aged out of foster care or left
				foster care for kinship guardianship or adoption. The report shall include the
				following:(A)A description of
				the reasons for entry into foster care and of the foster care experiences, such
				as length of stay, number of placement settings, and case goal, of 17-year-olds
				who are surveyed by the National Youth in Transition Database and an analysis
				of the comparison of that description with the reasons for entry and foster
				care experiences of children who exit from foster care before attaining age
				17.(B)A description of
				the characteristics of the individuals who report poor outcomes at ages 19 and
				21 to the National Youth in Transition Database.(C)An analysis of
				the comparison of outcomes for youth who are surveyed by the National Youth in
				Transition Database with the outcomes for youth of the same age in the general
				population, particularly with respect to the how well youth who remain in
				foster care fare relative to their peers, and with respect to identifying
				benchmarks for determining what constitutes a poor outcome for youth who remain
				in foster care.(D)An analysis of
				the association between types of placement, number of overall placements, time
				spent in foster care, and other factors, and outcomes at ages 19 and 21.(E)An analysis of
				the differences in outcomes for children in foster care at age 19 and 21 among
				States, and of the extent to which improved outcomes are being achieved in
				States that have elected a higher eligibility age for foster care under section
				475(8)(B)(iii)..(d)Collection and
			 dissemination of housing assistance best practices(1)Requirement to
			 collect best practicesThe Secretary of Health and Human Services
			 shall collect and make publicly available information regarding best practices
			 for providing housing assistance for youth who have aged out of foster care and
			 for youth who are pregnant, parenting, victims of sex trafficking, or are at
			 risk of being victims of sex trafficking.(2)RegulationsThe
			 Secretary shall solicit comments from States on the best practices collected
			 and made publicly available under paragraph (1) and not later than 1 year after
			 the date on which such best practices are first made publicly available, issue
			 regulations based on such best practices and State comments.(3)Definition of
			 sex traffickingIn this subsection, the term sex
			 trafficking has the meaning given that term in section 103(10) of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(10)) and includes a
			 severe form of trafficking in persons described in paragraph (9)(A) of that Act
			 (22 U.S.C. 7102(9)(A)).205.Authority for
			 monthly caseworker visits to occur electronically for foster youth age 18 or
			 older(a)In
			 generalSection 422(a)(17) of the Social Security Act (42 U.S.C.
			 622(a)(17)) is amended by inserting (which, if the child has attained
			 age 18, may occur by telephone or using a voice over Internet Protocol)
			 after on a monthly basis.(b)Effective
			 dateThe amendment made by this section takes effect on the date
			 of enactment of this Act.IIIMiscellaneous301.Pilot program
			 to support placement stability for children in therapeutic foster care(a)In
			 generalSection 472 of the Social Security Act (42 U.S.C. 672) is
			 amended by adding at the end the following:(j)Pilot program
				To support placement stability for children in therapeutic foster care(1)AuthorityThe
				Secretary shall conduct a pilot program under which, in the case of a child who
				is in a foster family home, for whom monthly foster care maintenance payments
				are made under this section, or on whose behalf adoption assistance payments or
				kinship guardianship assistance payments are being made under section 473, and
				who is receiving therapeutic foster care, a State shall be authorized to divide
				the monthly foster care maintenance payment, adoption assistance payment, or
				kinship guardianship assistance payment (as the case may be) in such portions
				as the State, in consultation with the Secretary, may elect, and to pay such
				portions to the child's foster or adoptive parent or parents, or relative
				guardian, and the therapeutic foster care program, respectively.(2)Participants(A)In
				generalNot more than 10 States shall be approved to participate
				in the pilot program established under this subsection.(B)Tribal
				programsAn Indian tribe, tribal organization, or tribal
				consortium with a plan approved under section 479B may be approved to
				participate in the program and if so approved, shall count towards the State
				participation limit in subparagraph (A).(3)ReportsThe
				Secretary shall submit annual reports to the Committee on Ways and Means of the
				House of Representatives and the Committee on Finance of the Senate on the
				pilot project established under this section. Each report submitted shall
				include an analysis of the extent to which the pilot program encourages
				placement stability for children in therapeutic foster care, together with such
				other information and recommendations as the Secretary determines
				appropriate..302.Presidential
			 award for excellence in the field of child welfare(a)In
			 generalThe President, in consultation with the Secretary of
			 Health and Human Services, may make Presidential awards to individuals
			 contributing to excellence in the field of child welfare, including child
			 welfare case workers, child welfare advocates, foster parents, and foster
			 youth.(b)NominationsThe
			 Governor of each State, in consultation with youth representatives and
			 representatives of youth advocacy boards, shall nominate 2 individuals each
			 year for the award established in subsection (a). At least one of the nominees
			 for a year shall be a child welfare case worker. A nominee shall not be a
			 previous recipient of an award under this section.(c)SelectionIn
			 any year, not more than 30 awards may be made under this section.(d)PresentationThe
			 President, or his designee, shall present the awards at an appropriate ceremony
			 in Washington, DC.303.Determination
			 of budgetary effectsThe
			 budgetary effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Senate Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.304.Extension of
			 effective date for State law amendmentIn the case of a State plan approved under
			 part B or E of title IV of the Social Security Act which the Secretary of
			 Health and Human Services determines requires State legislation (other than
			 legislation appropriating funds) in order for the plan to meet the additional
			 requirements imposed by this Act, the State plan shall not be regarded as
			 failing to comply with the requirements of such part solely on the basis of the
			 failure of the plan to meet such additional requirements before the first day of
			 the first calendar quarter beginning after the close of the first regular session
			 of the State legislature that ends after the 1-year period beginning with the
			 date of enactment of this Act. For purposes of the preceding sentence, in the
			 case of a State that has a 2-year legislative session, each year of the session
			 is deemed to be a separate regular session of the State legislature.